Exhibit 10.11

 

 

UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

 

  In the Matter of      Docket No.    11-021-B-HC           11-021-B-SM SUNTRUST
BANKS, INC.         11-021-B-DEO Atlanta, Georgia           SUNTRUST BANK     
  

Atlanta, Georgia

 

and

          SUNTRUST MORTGAGE, INC.        

Richmond, Virginia

 

       

CONSENT ORDER

WHEREAS, SunTrust Banks, Inc., Atlanta, Georgia (“SunTrust”), a registered bank
holding company, owns and controls SunTrust Bank, Atlanta, Georgia (the “Bank”),
a state-chartered bank that is a member of the Federal Reserve System, and the
Bank owns SunTrust Mortgage, Inc., Richmond, Virginia (“SunTrust Mortgage”);

WHEREAS, SunTrust Mortgage services residential mortgage loans that are held in
the portfolios of (a) the Bank and SunTrust Mortgage; (b) the Federal National
Mortgage Association, the Federal Home Loan Mortgage Corporation, and the
Government National Mortgage Association (collectively, the “GSEs”); and
(c) various investors, including securitization trusts pursuant to Pooling and
Servicing Agreements and similar agreements (collectively, the “Servicing
Portfolio”). SunTrust Mortgage has substantial responsibilities with respect to
the Servicing Portfolio for the initiation and handling of foreclosure
proceedings and



--------------------------------------------------------------------------------

loss mitigation activities (“Loss Mitigation” or “Loss Mitigation Activities”
include activities related to special forbearances, repayment plans,
modifications, short refinances, short sales, cash-for-keys, and deeds-in-lieu
of foreclosure);

WHEREAS, SunTrust Mortgage is the eighth largest servicer of residential
mortgages in the United States and services a portfolio of more than 950,000
residential mortgage loans. During the recent financial crisis, a substantially
larger number of residential mortgage loans became past due than in earlier
years. Many of past due mortgages have resulted in foreclosure actions. From
January 1, 2009 to December 31, 2010, SunTrust Mortgage initiated 41,543
foreclosure actions;

WHEREAS, in connection with the process leading to certain foreclosures
involving the Servicing Portfolio, SunTrust Mortgage allegedly:

(a)      Filed or caused to be filed in state courts and in connection with
bankruptcy proceedings in federal courts numerous affidavits executed by
employees of SunTrust Mortgage or employees of third-party providers making
various assertions, such as the ownership of the mortgage note and mortgage, the
amount of principal and interest due, and the fees and expenses chargeable to
the borrower, in which the affiant represented that the assertions in the
affidavit were made based on personal knowledge or based on a review by the
affiant of the relevant books and records, when, in many cases, they were not
based on such knowledge or review;

(b)      Filed or caused to be filed in courts in various states and in
connection with bankruptcy proceedings in federal courts or in the local land
record offices, numerous affidavits and other mortgage-related documents that
were not properly notarized, including those not signed or affirmed in the
presence of a notary;

 

2



--------------------------------------------------------------------------------

(c)      Litigated foreclosure and bankruptcy proceedings and initiated
non-judicial foreclosures without always confirming that documentation of
ownership was in order at the appropriate time, including confirming that the
promissory note and mortgage document were properly endorsed or assigned and, if
necessary, in the possession of the appropriate party;

(d)      Failed to respond in a sufficient and timely manner to the increased
level of foreclosures by increasing financial, staffing, and managerial
resources to ensure that SunTrust Mortgage adequately handled the foreclosure
process, and failed to respond in a sufficient and timely manner to the
increased level of Loss Mitigation Activities by increasing management and
staffing levels to ensure timely, effective and efficient communication with
borrowers with respect to Loss Mitigation Activities and foreclosure activities
and full exploration of Loss Mitigation options or programs prior to completion
of foreclosure activities; and

(e)      Failed to have adequate internal controls, policies and procedures,
compliance risk management, internal audit, training, and oversight of the
foreclosure process, including sufficient oversight of outside counsel and other
third-party providers handling foreclosure-related services with respect to the
Servicing Portfolio.

WHEREAS, the practices set forth above allegedly constitute unsafe or unsound
banking practices;

WHEREAS, as part of a horizontal review of various major residential mortgage
servicers conducted by the Board of Governors, the Federal Deposit Insurance
Corporation (the “FDIC”), the Office of the Comptroller of the Currency, and the
Office of Thrift Supervision,

 

3



--------------------------------------------------------------------------------

examiners from the Federal Reserve Bank of Atlanta (the “Reserve Bank”) have
reviewed foreclosure-related processes at SunTrust Mortgage;

WHEREAS, it is the common goal of the Board of Governors, the Reserve Bank,
SunTrust, the Bank, and SunTrust Mortgage to ensure that SunTrust Mortgage
operates in a safe and sound manner and in compliance with the terms of mortgage
loan documentation and related agreements with borrowers, all applicable state
and federal laws (including the U.S. Bankruptcy Code and the Servicemembers
Civil Relief Act), rules, regulations, and court orders, as well as the
Membership Rules of MERSCORP, Inc. and MERS, Inc. (collectively, “MERS”),
servicing guides with GSEs or investors, and other contractual obligations
including those with the Federal Housing Administration and those required by
the Home Affordable Modification Program (“HAMP”), and loss share agreements
with the FDIC (collectively, “Legal Requirements”);

WHEREAS, after the conduct set forth above became known, the Bank and SunTrust
have been taking steps to remediate the filing of and reliance on inaccurate
affidavits in foreclosure and bankruptcy proceedings;

WHEREAS, the boards of directors of SunTrust, the Bank, and SunTrust Mortgage,
at duly constituted meetings, authorized and approved William H. Rogers, Jr.,
William H. Rogers, Jr., and Jerome T. Lienhard, II to enter into this Consent
Order to Cease and Desist (the “Order”) on behalf of SunTrust, the Bank, and
SunTrust Mortgage, respectively, and consenting to compliance with each and
every applicable provision of this Order by SunTrust, the Bank, and SunTrust
Mortgage, and their institution-affiliated parties, as defined in sections 3(u)
and 8(b)(3) of the Federal Deposit Insurance Act, as amended (the “FDI Act”) (12
U.S.C. §§ 1813(u) and 1818(b)(3)), and waiving any and all rights that SunTrust,
the Bank, and SunTrust Mortgage may have pursuant to section 8 of the FDI Act
(12 U.S.C. § 1818), including, but not

 

4



--------------------------------------------------------------------------------

limited to: (i) the issuance of a notice of charges; (ii) a hearing for the
purpose of taking evidence on any matters set forth in this Order;
(iii) judicial review of this Order; (iv) contest the issuance of this Order by
the Board of Governors; and (v) challenge or contest, in any manner, the basis,
issuance, validity, terms, effectiveness or enforceability of this Order or any
provision hereof.

NOW, THEREFORE, before the filing of any notices, or taking of any testimony or
adjudication of or finding on any issues of fact or law herein, and without this
Order constituting an admission by SunTrust, the Bank, or SunTrust Mortgage or
their subsidiaries of any allegation made or implied by the Board of Governors
in connection with this matter, and solely for the purpose of settling this
matter without a formal proceeding being filed and without the necessity for
protracted or extended hearings or testimony, it is hereby ordered by the Board
of Governors that, pursuant to sections 8(b)(1) and (3) of the FDI Act (12
U.S.C. §§1818(b)(1)) and 1818(b)(3)), SunTrust, the Bank, SunTrust Mortgage, and
their institution-affiliated parties shall cease and desist and take affirmative
action as follows:

Source of Strength

1.      The board of directors of SunTrust shall take appropriate steps to fully
utilize SunTrust’s financial and managerial resources, pursuant to section
225.4(a) of Regulation Y of the Board of Governors (12 C.F.R. § 225.4(a)), to
serve as a source of strength to the Bank, including, but not limited to, taking
steps to ensure that the Bank complies with the applicable provisions of this
Order.

Board Oversight

2.      Within 60 days of this Order, the boards of directors of SunTrust, the
Bank, and SunTrust Mortgage shall submit to the Reserve Bank an acceptable
written plan to strengthen the

 

5



--------------------------------------------------------------------------------

boards’ oversight of SunTrust Mortgage, including the boards’ oversight of risk
management, internal audit, and compliance programs concerning residential
mortgage loan servicing, Loss Mitigation, and foreclosure activities conducted
by SunTrust Mortgage. The plan shall also describe the actions that the boards
of directors will take to improve SunTrust Mortgage’s residential mortgage loan
servicing, Loss Mitigation, and foreclosure activities and operations, and a
timeline for actions to be taken. The plan shall, at a minimum, address,
consider, and include:

(a)      Policies to be adopted by the board of directors of SunTrust that are
designed to ensure that SunTrust’s enterprise-wide risk management (“ERM”)
program provides proper risk management with respect to SunTrust Mortgage’s
residential mortgage loan servicing, Loss Mitigation, and foreclosure activities
particularly with respect to compliance with the Legal Requirements, and
supervisory standards and guidance of the Board of Governors as they develop;

(b)      policies and procedures adopted by SunTrust to ensure that the ERM
program provides proper risk management of independent contractors, consulting
firms, law firms, or other third parties who are engaged to support residential
mortgage loan servicing, Loss Mitigation, or foreclosure activities or
operations, including their compliance with the Legal Requirements and
SunTrust’s, the Bank’s, and SunTrust Mortgage’s internal policies and
procedures, consistent with supervisory guidance of the Board of Governors;

(c)      steps to ensure that SunTrust’s ERM, audit, and compliance programs
have adequate levels and types of officers and staff dedicated to overseeing
SunTrust Mortgage’s residential mortgage loan servicing, Loss Mitigation, and
foreclosure activities, and that these

 

6



--------------------------------------------------------------------------------

programs have officers and staff with the requisite qualifications, skills, and
ability to comply with the requirements of this Order;

(d)      steps to improve the information and reports that will be regularly
reviewed by the boards of directors of SunTrust and the Bank or authorized
committees of the boards of directors regarding residential mortgage loan
servicing, Loss Mitigation, and foreclosure activities and operations,
including, compliance risk assessments, and the status and results of measures
taken, or to be taken, to remediate deficiencies in residential mortgage loan
servicing, Loss Mitigation, and foreclosure activities, and to comply with this
Order;

(e)      funding for personnel, systems, and other resources as are needed to
carry out SunTrust Mortgage’s residential mortgage loan servicing, Loss
Mitigation, and foreclosure activities and operations in full compliance with
the Legal Requirements and the requirements of this Order, taking into
consideration the current and expected volume of past due loans;

(f)       funding for personnel, systems, and other resources as are needed to
operate risk management and compliance programs that are safe and sound and that
are commensurate with the risk profile of SunTrust Mortgage;

(g)      steps to ensure that SunTrust Mortgage has adequate levels and types of
officers and staff to carry out residential mortgage loan servicing, Loss
Mitigation, and foreclosure activities in compliance with Legal Requirements and
the requirements of this Order, and taking into account the size and complexity
of the Servicing Portfolio; that they have officers and staff with the requisite
qualifications, skills, and ability to comply with the requirements of this
Order; and a timetable for hiring any necessary additional officers and staff.

(h)      periodic reviews of the adequacy of the levels and types of officers
and staff to carry out residential mortgage servicing, Loss Mitigation, and
foreclosure activities in

 

7



--------------------------------------------------------------------------------

light of changes in the Servicing Portfolio or the Legal Requirements. To
conduct this review, the plan shall establish metrics to measure and ensure the
adequacy of staffing levels relative to existing and future Loss Mitigation and
foreclosure activities, such as limits for the number of loans assigned to a
Loss Mitigation employee, including the single point of contact as hereinafter
defined, and deadlines to review loan modification documentation, make loan
modification decisions, and provide responses to borrowers;

(i)      steps to ensure that the risk management, audit, and compliance
programs for SunTrust Mortgage have adequate levels and types of officers and
staff and that they have officers and staff with the requisite qualifications,
skills, and ability to comply with the requirements of this Order, and a
timetable for hiring any necessary additional officers and staff;

(j)      workload reviews of residential mortgage loan servicing, Loss
Mitigation, and foreclosure personnel who are responsible for handling
individual loan issues (including single point of contact personnel), including
an initial review within 90 days of this Order, and then annual reviews
thereafter. Such reviews, at a minimum, shall assess whether the workload levels
are appropriate to ensure compliance with the requirements of paragraphs 2(g)
and 6 of this Order. Promptly following completion of such reviews, SunTrust
Mortgage shall adjust workload levels to ensure compliance with the requirements
of paragraphs 2(g) and 6 of this Order;

(k)     policies to ensure that the risk management, audit, and compliance
programs have the requisite authorities and status within the organization to
effectively operate the programs, and that there is adequate coordination with
respect to these programs to ensure that any problems or deficiencies that are
identified in SunTrust Mortgage’s residential mortgage

 

8



--------------------------------------------------------------------------------

servicing, Loss Mitigation, and foreclosure activities and operations are
comprehensively reviewed and remedied; and

(l)      steps to improve the information and reports that will be regularly
reviewed by SunTrust’s, the Bank’s, and SunTrust Mortgage’s boards of directors
to assess the performance of mortgage servicing, Loss Mitigation, and
foreclosure activities and operations, as well as the risk management and
compliance programs and associated functions including, compliance risk
assessments, and the status and results of measures taken, or to be taken, to
remediate mortgage servicing, Loss Mitigation, and foreclosure deficiencies, and
to comply with this Order.

Foreclosure Review

3.      (a)      Within 45 days of this Order, the Bank and SunTrust Mortgage
shall retain one or more independent consultant(s) acceptable to the Reserve
Bank to conduct an independent review of certain residential foreclosure actions
(including judicial and non-judicial foreclosures and related bankruptcy
proceedings, and other related litigation) regarding individual borrowers with
respect to the Servicing Portfolio. The review shall include actions or
proceedings (including foreclosures that were in process or completed) for loans
serviced by SunTrust Mortgage, whether brought in the name of the Bank, SunTrust
Mortgage, the investor, or any agent for the mortgage note holder (including
MERS) that have been pending at any time from January 1, 2009 to December 31,
2010, as well as residential foreclosure sales that occurred during this time
period (“Foreclosure Review”). The purpose of the Foreclosure Review shall be to
determine, at a minimum:

  (i)      whether, at the time the foreclosure action was initiated or the
pleading or affidavit filed (including in bankruptcy proceedings and in
defending suits brought

 

9



--------------------------------------------------------------------------------

by borrowers), the foreclosing party or agent of the party had properly
documented ownership of the promissory note and mortgage (or deed of trust)
under relevant state law, or was otherwise a proper party to the action as a
result of agency or other similar status;

  (ii)      whether the foreclosure was in accordance with applicable state and
federal laws, including but not limited to, the Servicemembers Civil Relief Act
and the U.S. Bankruptcy Code;

  (iii)     whether, with respect to non-judicial foreclosures, the procedures
followed with respect to the foreclosure sale (including the calculation of the
default period, the amounts due, and compliance with notice periods) and
post-sale confirmation were in accordance with the terms of the mortgage loan
and state law requirements;

  (iv)     whether a foreclosure sale occurred when the borrower had requested a
loan modification or other loss mitigation and the request was under
consideration; when the loan was performing in accordance with a trial or
permanent loan modification; or when the loan had not been in default for a
sufficient period to authorize foreclosure pursuant to terms of the mortgage
loan documentation and related agreements;

  (v)      whether any delinquent borrower’s account was charged fees or
penalties that were not permissible under the terms of the borrower’s loan
documents, state or federal law, or were otherwise unreasonable. For purposes of
this Order, a fee or penalty is “otherwise unreasonable” if it was assessed:
(i) for the purpose of protecting the secured party’s interest in the mortgaged
property, and the fee or penalty was assessed at a frequency or rate, was of a
type or amount, or was for a purpose that was in fact not needed to protect the
secured party’s interest; (ii) for services performed and the fee charged was
substantially in excess of the fair market value of the service; (iii) for
services performed, and the services were not actually

 

10



--------------------------------------------------------------------------------

performed; or (iv) at an amount or rate that exceeds what is customarily charged
in the market for such a fee or penalty, and the mortgage instruments or other
documents executed by the borrower did not disclose the amount or rate that the
lender or servicer would charge for such a fee or penalty;

  (vi)      whether Loss Mitigation Activities with respect to foreclosed loans
were handled in accordance with the requirements of HAMP, if applicable, and
consistent with the policies and procedures applicable to SunTrust Mortgage’s
proprietary loan modifications or other Loss Mitigation programs, such that each
borrower had an adequate opportunity to apply for a Loss Mitigation option or
program, any such application was handled appropriately, and a final decision
was made on a reasoned basis and was communicated to the borrower before the
foreclosure sale; and

  (vii)     whether any errors, misrepresentations, or other deficiencies
identified in the Foreclosure Review resulted in financial injury to the
borrower or the owner of the mortgage loan.

(b)      The independent consultant(s) shall prepare a written report detailing
the findings of the Foreclosure Review (the “Foreclosure Report”). The Bank and
SunTrust Mortgage shall provide to the Reserve Bank a copy of the Foreclosure
Report at the same time that the report is provided to them.

(c)      Within 45 days of receipt of the Foreclosure Report, the Bank and
SunTrust Mortgage shall submit to the Reserve Bank an acceptable plan to:

(i)        remediate, as appropriate, errors, misrepresentations, or other
deficiencies in any foreclosure filing or other proceeding;

 

11



--------------------------------------------------------------------------------

(ii)      reimburse or otherwise provide appropriate remediation to the borrower
for any impermissible or otherwise unreasonable penalties, fees or expenses, or
for other financial injury identified in paragraph 3 of this Order;

(iii)     make appropriate adjustments for the account of the Bank, the GSEs, or
any investor; and

(iv)     take appropriate steps to remediate any foreclosure sale where the
foreclosure was not authorized as described in paragraph 3.

(d)     Within 60 days after the Reserve Bank accepts the plan described in
paragraph 3(c), SunTrust Mortgage shall make all reimbursement and remediation
payments and provide all credits required by such plan, and provide the Reserve
Bank with a report detailing such payments and credits.

4.      Within 5 days of the engagement of the independent consultant(s)
described in paragraph 3 of this Order, but prior to the commencement of the
Foreclosure Review, the Bank, and SunTrust Mortgage shall submit to the Reserve
Bank for approval an engagement letter that sets forth:

(a)      The methodology for conducting the Foreclosure Review, including: (i) a
description of the information systems and documents to be reviewed, including
the selection criteria for cases to be reviewed; (ii) the criteria for
evaluating the reasonableness of fees and penalties under paragraph 3(a)(v);
(iii) other procedures necessary to make the required determinations (such as
through interviews of employees and third parties and a process for the receipt
and review of borrower claims and complaints); and (iv) any proposed sampling
techniques. In setting the scope and review methodology, the independent
consultant may consider any work already done by SunTrust, the Bank, SunTrust
Mortgage or other third-parties

 

12



--------------------------------------------------------------------------------

on behalf of SunTrust, the Bank, or SunTrust Mortgage. With respect to sampling
techniques, the engagement letter shall contain a full description of the
statistical basis for the sampling methods chosen, as well as procedures to
increase the size of the sample depending on the results of initial sampling;

(b)      the expertise and resources to be dedicated to the Foreclosure Review;

(c)      completion of the Foreclosure Review and the Foreclosure Report within
120 days of the start of the engagement; and

(d)      a written commitment that any workpapers associated with the
Foreclosure Review will be made available to the Reserve Bank upon request.

5.      Within 60 days of receipt of the Foreclosure Report, the Bank and
SunTrust Mortgage shall submit to the Reserve Bank acceptable written policies
and procedures for residential foreclosure actions. The policies and procedures
shall, address, consider, and include:

(a)      Foreclosure procedures for portfolio loans and each category of
serviced loans;

(b)      detailed procedural guidance on all required steps in the foreclosure
process;

(c)      standardized desk procedures to ensure that employees involved in the
foreclosure processes have sufficient information and personal knowledge to
complete assignments of mortgages, affidavits, or other legal documents required
for foreclosure proceedings; and

(d)      minimum qualifications for affidavit signers.

 

13



--------------------------------------------------------------------------------

Single Point of Contact

6.      Within 60 days of this Order, the Bank and SunTrust Mortgage shall
submit to the Reserve Bank an acceptable plan, along with a timeline for actions
to be taken, for strengthening coordination of communications between SunTrust
Mortgage and borrowers, both oral and written, related to Loss Mitigation and
foreclosure activities to ensure: (i) that communications are timely and
effective, and are designed to avoid confusion to borrowers; (ii) continuity in
the handling of borrowers’ loan files during the Loss Mitigation and foreclosure
processes by personnel knowledgeable about the borrower’s situation; and
(iii) that decisions concerning Loss Mitigation options or programs continue to
be made and communicated in a timely fashion. Prior to submitting the plan,
SunTrust Mortgage shall conduct a review to determine: (i) whether processes
involving past due mortgage loans or foreclosures overlap in such a way that
they may impair or impede a borrower’s efforts to effectively pursue a Loss
Mitigation option or program, and (ii) that employee incentive compensation
practices do not discourage Loss Mitigation. The plan shall, at a minimum,
provide for:

(a)      Measures to ensure that staff processing a borrower’s Loss Mitigation
request routinely communicates and coordinates with staff processing the
foreclosure on the borrower’s property;

(b)      appropriate deadlines for responses to borrower communications and
requests for consideration of Loss Mitigation, including deadlines for
decisionmaking on Loss Mitigation Activities, with the metrics established not
being less responsive than the timelines in HAMP;

 

14



--------------------------------------------------------------------------------

(c)      establishment of an accessible and reliable single point of contact for
the borrower so that the borrower has access to an employee of SunTrust Mortgage
to obtain information throughout the Loss Mitigation and foreclosure processes;

(d)      a requirement that written communications with the borrower identify by
name the primary single point of contact along with one or more direct means of
communication with the primary single point of contact, together with
information about secondary points of contact in the event that the primary
single point of contact is unavailable;

(e)      measures to ensure that the single point of contact has access to
current information and personnel (in-house or third-party) sufficient to
timely, accurately, and adequately inform the borrower of the current status of
the Loss Mitigation and foreclosure activities;

(f)      procedures and controls to ensure that a final decision regarding a
borrower’s Loss Mitigation request (whether on a trial or permanent basis) is
made and communicated to the borrower in writing, including the reason(s) why
the borrower did not qualify for the trial or permanent modification and, if
applicable, the net present value calculations utilized by SunTrust Mortgage,
and that involve the single point of contact within a reasonable time before any
foreclosure sale occurs;

(g)      procedures and controls to ensure that when the borrower’s loan has
been approved for modification on a trial or permanent basis, (i) no foreclosure
or further legal action predicate to foreclosure occurs, unless the borrower is
past due on two or more payments postdating the trial or permanent modification;
and (ii) the single point of contact remains available to the borrower and
continues to be referenced on all written communications with the borrower;

 

15



--------------------------------------------------------------------------------

(h)      policies and procedures to enable borrowers to make complaints
regarding the Loss Mitigation process, denial of Loss Mitigation requests, the
foreclosure process, or foreclosure activities that prevent a borrower from
pursuing Loss Mitigation options, and a process for making borrowers aware of
the complaint procedures;

(i)       procedures for the prompt review, escalation, and resolution of
borrower complaints, including a process to communicate the results of the
review to the borrower on a timely basis;

(j)       policies and procedures to consider loan modification or other Loss
Mitigation Activities with respect to junior lien owned by SunTrust, the Bank,
or SunTrust Mortgage where SunTrust Mortgage services the associated first lien
mortgage and becomes aware that such first lien mortgage is delinquent or has
been modified;

(k)      policies and procedures to ensure that timely information about Loss
Mitigation options is sent to the borrower in the event of a delinquency or
default, including plain language notices about the pendency of loan
modification and foreclosure proceedings; and

(l)       policies and procedures to ensure that foreclosure and related
documents provided to borrowers and third parties are appropriately maintained
and tracked, and that borrowers generally will not be required to resubmit the
same documented information that has already been provided, and that borrowers
are notified promptly of the need for additional information.

Third Party Management

7.      Within 60 days of this Order, the Bank and SunTrust Mortgage shall
submit to the Reserve Bank acceptable policies and procedures for the
outsourcing of any residential mortgage servicing, Loss Mitigation, or
foreclosure functions, by SunTrust Mortgage to any independent

 

16



--------------------------------------------------------------------------------

contractor, consulting firm, law firm, property manager, or other third party
(including any subsidiary or affiliate of SunTrust) (collectively, “Third-Party
Providers”). Third-Party Providers include local counsel in foreclosure or
bankruptcy proceedings retained to represent the interests of owners of
mortgages in the Servicing Portfolio (“Foreclosure Counsel”). The policies and
procedures shall, at a minimum, address, consider, and include:

(a)      Appropriate oversight of Third-Party Providers to ensure that they
comply with the Legal Requirements, supervisory guidance of the Board of
Governors, and the Bank’s and SunTrust Mortgage’s policies and procedures;

(b)      processes to prepare contingency and business continuity plans that
ensure the continuing availability of critical third-party services and business
continuity of SunTrust Mortgage, consistent with supervisory guidance of the
Board of Governors, both to address short-term and long-term service disruptions
and to ensure an orderly transition to new service providers should that become
necessary;

(c)      measures to ensure that all original records transferred by SunTrust
Mortgage to Third-Party Providers (including the originals of promissory notes
and mortgage documents) remain within the custody and control of the Third-Party
Provider (unless filed with the appropriate court or the loan is otherwise
transferred to another party), and are returned to SunTrust Mortgage or
designated custodians at the conclusion of the performed service, along with all
other documents necessary for SunTrust Mortgage’s files;

(d)      measures to ensure the accuracy of all documents filed or otherwise
utilized on behalf of SunTrust Mortgage or the owners of mortgages in the
Servicing Portfolio in any judicial or non-judicial foreclosure proceeding,
related bankruptcy proceeding, or in other

 

17



--------------------------------------------------------------------------------

foreclosure-related litigation, including, but not limited to, documentation
sufficient to establish ownership of the note and right to foreclose at the time
the foreclosure action is commenced;

(e)      processes to perform appropriate due diligence on potential and current
Third-Party Provider qualifications, expertise, capacity, reputation,
complaints, information security, document custody practices, business
continuity, and financial viability; and measures to ensure the adequacy of
Third-Party Provider staffing levels, training, work quality, and workload
balance;

(f)      processes to ensure that contracts provide for adequate oversight,
including requiring Third-Party Provider adherence to SunTrust Mortgage
foreclosure processing standards, measures to enforce Third-Party Provider
contractual obligations, and processes to ensure timely action with respect to
Third-Party Provider performance failures;

(g)      processes to ensure periodic reviews of Third-Party Provider work for
timeliness, competence, completeness, and compliance with all applicable Legal
Requirements, and SunTrust Mortgage’s contractual obligations to GSEs and
investors, and to ensure that foreclosures are conducted in a safe and sound
manner;

(h)      processes to review customer complaints about Third-Party Provider
services;

(i)       a review of fee structures for Third-Party Providers to ensure that
the method of compensation considers the accuracy, completeness, and legal
compliance of foreclosure filings and is not based solely on increased
foreclosure volume or meeting processing timelines; and

(j)       a periodic certification process for law firms (and recertification of
existing law firm providers) that provide residential mortgage foreclosure and
bankruptcy

 

18



--------------------------------------------------------------------------------

services for the Mortgage Servicing Companies as qualified to serve as
Third-Party Providers to SunTrust Mortgage, including that attorneys are
licensed to practice in the relevant jurisdiction and have the experience and
competence necessary to perform the services requested.

Compliance Program

8.      Within 60 days of this Order, SunTrust shall submit to the Reserve Bank
an acceptable written plan to enhance its enterprise-wide compliance program
(“ECP”) with respect to its oversight of residential mortgage loan servicing,
Loss Mitigation, and foreclosure activities and operations. The enhanced program
shall be based on an evaluation of the effectiveness of SunTrust’s current ECP
in the areas of residential mortgage loan servicing, Loss Mitigation, and
foreclosure activities and operations, and recommendations to strengthen the ECP
in these areas. The plan shall, at a minimum, be designed to:

(a)      Ensure that the fundamental elements of the ECP and any enhancements or
revisions thereto, including a comprehensive annual risk assessment, encompass
residential mortgage loan servicing, Loss Mitigation, and foreclosure
activities;

(b)      ensure compliance with the Legal Requirements and supervisory guidance
of the Board of Governors; and

(c)      ensure that policies, procedures, and processes are updated on an
ongoing basis as necessary to incorporate new or changes to the Legal
Requirements and supervisory guidance of the Board of Governors.

9.      Within 60 days of this Order, the Bank and SunTrust Mortgage shall
submit to the Reserve Bank an acceptable compliance program and timeline for
implementation to ensure that the operations of SunTrust Mortgage, including,
but not limited to, residential mortgage servicing, Loss Mitigation, and
foreclosure, comply with the Legal Requirements, as well as

 

19



--------------------------------------------------------------------------------

SunTrust Mortgage’s internal policies, procedures, and processes and are
conducted in a safe and sound manner. The program shall, at a minimum, address,
consider, and include:

(a)      The duties and responsibilities of line of business staff, other staff,
and Third-Party Providers regarding compliance;

(b)      policies for developing and communicating compliance-related roles and
responsibilities across SunTrust Mortgage’s organization and to Third-Party
Providers;

(c)      policies, procedures, and processes to ensure that SunTrust Mortgage
has the ability to locate and secure all documents, including original
promissory notes, necessary to perform mortgage servicing, Loss Mitigation, and
foreclosure functions and to comply with contractual obligations;

(d)      compliance with supervisory guidance of the Board of Governors,
including, but not limited to the guidance entitled, “Compliance Risk Management
Programs and Oversight at Large Banking Organizations with Complex Compliance
Profiles,” dated October 16, 2008 (SR 08-08/CA 08-11);

(e)       compliance with Legal Requirements, including:

   (i)      processes to ensure that all factual assertions made in pleadings,
declarations, affidavits, or other sworn statements filed by or on behalf of
SunTrust Mortgage are accurate, complete, and reliable; and that affidavits and
declarations are based on personal knowledge or a review of SunTrust Mortgage’s
books and records when the affidavit or declaration so states;

   (ii)     processes to ensure that affidavits filed in foreclosure proceedings
and other foreclosure-related documents are executed and notarized in accordance
with applicable state legal requirements, including jurat requirements;

 

20



--------------------------------------------------------------------------------

  (iii)    processes to ensure that SunTrust Mortgage has properly documented
ownership of the promissory note and mortgage (or deed of trust) under
applicable state law, or is otherwise a proper party to the action (as a result
of agency or other similar status) at all stages of foreclosure and bankruptcy
litigation; and

  (iv)    processes to ensure that a clear and auditable trail exists for all
factual information contained in each affidavit or declaration, in support of
each of the charges that are listed, including whether the amount is chargeable
to the borrower or claimable by the investor;

(f)      policies and procedures to ensure that payments are credited in a
prompt and timely manner; that payments, including partial payments to the
extent permissible under the terms of applicable legal instruments, are applied
to scheduled principal, interest, and escrow before fees, and that any
misapplication of borrower funds is corrected in a prompt and timely manner;

(g)      compliance with contractual obligations to the owners of the mortgages
in the Servicing Portfolio;

(h)      compliance with the contractual limitations in the underlying mortgage
note, mortgage, or other customer authorization with respect to the imposition
of fees, charges and expenses, and compliance with Legal Requirements concerning
the imposition of fees, charges, and expenses;

(i)       processes to ensure that foreclosure sales (including the calculation
of the default period, the amounts due, and compliance with notice requirements)
and post-sale confirmation are in accordance with the terms of the mortgage loan
and applicable state and federal law requirements;

 

21



--------------------------------------------------------------------------------

(j)      procedures to ensure compliance with bankruptcy law requirements,
including a prohibition on collection of fees in violation of bankruptcy’s
automatic stay (11 U.S.C. § 362), the discharge injunction (11 U.S.C. § 524), or
any applicable court order;

(k)     the scope and frequency of independent testing for compliance with the
Legal Requirements, supervisory guidance of the Board of Governors, and the
requirements of SunTrust Mortgage’s internal policies, procedures, and processes
by qualified parties with requisite knowledge and ability (which may include
internal audit) who are independent of SunTrust Mortgage’s business lines and
compliance function;

(l)      measures to ensure that policies, procedures, and processes are updated
on an ongoing basis as necessary to incorporate new or changes to Legal
Requirements and supervisory guidance of the Board of Governors; and

(m)    the findings and conclusions of the independent consultants that were
engaged by SunTrust, the Bank, or SunTrust Mortgage under paragraph 3 to review
SunTrust Mortgage’s foreclosure processes.

Mortgage Electronic Registration System

10.   Within 60 days of this Order, the Bank and SunTrust Mortgage shall submit
an acceptable plan to ensure appropriate controls and oversight of SunTrust
Mortgage’s activities with respect to the Mortgage Electronic Registration
System and compliance with MERS’ membership rules, terms, and conditions (“MERS
Requirements”) (“MERS Plan”). The MERS Plan shall include, at a minimum:

(a)      Processes to ensure that all mortgage assignments and endorsements with
respect to mortgage loans serviced or owned by SunTrust Mortgage out of MERS’
name are executed only by a certifying officer authorized by MERS and approved
by SunTrust Mortgage;

 

22



--------------------------------------------------------------------------------

(b)     processes to ensure that all other actions that may be taken by MERS
certifying officers (with respect to mortgage loans serviced or owned by
SunTrust Mortgage) are executed by a certifying officer authorized by MERS and
approved by SunTrust Mortgage;

(c)      processes to ensure that SunTrust Mortgage maintain up-to-date
corporate resolutions from MERS for all SunTrust Mortgage employees and
third-parties who are certifying officers authorized by MERS, and up-to-date
lists of MERS certifying officers;

(d)      processes to ensure compliance with all MERS Requirements and with the
requirements of the MERS Corporate Resolution Management System;

(e)      processes to ensure the accuracy and reliability of data reported to
MERS, including monthly system-to-system reconciliations for all MERS mandatory
reporting fields, and daily capture of all rejects/warnings reports associated
with registrations, transfers, and status updates on open-item aging reports.
Unresolved items must be maintained on open-item aging reports and tracked until
resolution. SunTrust Mortgage shall determine and report whether the
foreclosures for loans serviced by SunTrust Mortgage that are currently pending
in MERS’ name are accurate and how many are listed in error, and describe how
and by when the data on the MERS system will be corrected;

(f)       an appropriate MERS quality assurance workplan, which clearly
describes all tests, test frequency, sampling methods, responsible parties, and
the expected process for open-item follow-up, and includes an annual independent
test of the control structure of the system-to-system reconciliation process,
the reject/warning error correction process, and adherence to the MERS Plan; and

 

23



--------------------------------------------------------------------------------

  (g)      inclusion of MERS in SunTrust Mortgage’s third-party vendor
management process, which shall include a detailed analysis of potential
vulnerabilities, including information security, business continuity, and vendor
viability assessments.

Management Information Systems

11.     Within 60 days of this Order, the Bank and SunTrust Mortgage shall
submit to the Reserve Bank an acceptable plan and timeline for the review and
remediation, as necessary, of SunTrust Mortgage’s management information systems
(“MIS”) for their residential mortgage loan servicing, Loss Mitigation, and
foreclosure activities to ensure the timely delivery of complete and accurate
information to permit effective decision-making. The plan shall, at a minimum,
provide for:

  (a)      A description of the various MIS used or to be used by SunTrust
Mortgage;

  (b)      a timetable for completion of the review;

  (c)      a timetable for the remediation of any identified deficiencies; and

  (d)      new systems or enhancements to the MIS to:

    (i)      monitor compliance with the Legal Requirements, supervisory
guidance of the Board of Governors, and the requirements of this Order;

    (ii)     ensure the ongoing accuracy of records for all serviced mortgages,
including, but not limited to, records necessary to establish ownership and the
right to foreclose by the appropriate party for all serviced mortgages,
outstanding balances, and fees assessed to the borrower;

 

24



--------------------------------------------------------------------------------

 (iii)    ensure that the Loss Mitigation and foreclosure staffs have sufficient
and timely access to information provided by the borrower regarding Loss
Mitigation and foreclosure activities; and

 (iv)    ensure that the single point of contact has sufficient and timely
access to information provided by the borrower regarding Loss Mitigation and
foreclosure activities; and

(e)     testing the integrity and accuracy of the new or enhanced MIS to ensure
that reports generated by the system provide necessary information for adequate
monitoring and quality controls.

Training

12.     Within 60 days of this Order, the Bank and SunTrust Mortgage shall
submit to the Reserve Bank an acceptable written plan, and timeline for
implementation, to improve the training of all appropriate officers and staff of
SunTrust Mortgage regarding the Legal Requirements, supervisory guidance of the
Board of Governors, and SunTrust Mortgage’s internal policies and procedures
regarding residential mortgage servicing, Loss Mitigation, and foreclosure, and
the policies and procedures adopted regarding a single point of contact
described in paragraph 6 of this Order. The plan shall also include:

  (a)      A requirement that training be conducted and documented no less
frequently than annually; and

  (b)      procedures to timely inform appropriate officers and staff of any new
or changes to the Legal Requirements and supervisory guidance of the Board of
Governors related to residential mortgage loan servicing, Loss Mitigation, or
foreclosure.

 

25



--------------------------------------------------------------------------------

Risk Assessment

13.     Within 10 days of this Order, the Bank and SunTrust Mortgage shall
retain an independent consultant acceptable to the Reserve Bank to conduct a
comprehensive assessment of SunTrust Mortgage’s risks, including, but not
limited to, operational, compliance, transaction, legal, and reputational risks
particularly in the areas of residential mortgage loan servicing, Loss
Mitigation, and foreclosure. The independent consultant shall prepare a written
risk assessment and provide it to SunTrust, the Bank, and SunTrust Mortgage
within 90 days of this Order, and SunTrust, the Bank, and SunTrust Mortgage
shall provide it to the Reserve Bank at the same time that it is provided to
SunTrust, the Bank, and SunTrust Mortgage. The risk assessment shall, at a
minimum, address, consider, and include:

  (a)      The scope and complexity of SunTrust Mortgage’s activities and
operations regarding residential mortgage loan servicing, Loss Mitigation, and
foreclosure, including functions outsourced to Third-Party Providers;

  (b)      an evaluation of risk exposures, taking into account risks inherent
in SunTrust Mortgage’s business activities and in outsourcing to Third-Party
Providers;

  (c)      an assessment of the effectiveness of established controls designed
to mitigate each type of risk and identify residual risks; and

  (d)      recommendations for improving risk management.

14.     Within 5 days of the engagement of the independent consultant described
in paragraph 13 of this Order, but prior to the commencement of the
comprehensive risk assessment, the Bank and SunTrust Mortgage shall submit to
the Reserve Bank for approval an engagement letter that sets forth:

 

26



--------------------------------------------------------------------------------

  (a)      The scope and methodology for conducting the risk assessment,
including a detailed description of the areas to be reviewed;

  (b)      the expertise and resources to be dedicated to the risk assessment;
and

  (c)      a commitment that any or workpapers associated with the risk
assessment will be made available to the Reserve Bank upon request.

Risk Management

15.     Within 60 days of submission of the comprehensive risk assessment
conducted pursuant to paragraph 13 of this Order, SunTrust shall submit to the
Reserve Bank an acceptable written plan to enhance its ERM program with respect
to its oversight of residential mortgage loan servicing, Loss Mitigation, and
foreclosure activities and operations. The enhanced program shall be based on an
evaluation of the effectiveness of SunTrust’s current ERM program in the areas
of residential mortgage loan servicing, Loss Mitigation, and foreclosure
activities and operations, and recommendations to strengthen the risk management
program in these areas. The plan shall, at a minimum, be designed to:

  (a)      Ensure that the fundamental elements of the risk management program
and any enhancements or revisions thereto, including a comprehensive annual risk
assessment, encompass residential mortgage loan servicing, Loss Mitigation, and
foreclosure activities;

  (b)      ensure that the risk management program complies with supervisory
guidance of the Board of Governors, including, but not limited to, the Board of
Governors’ guidance entitled, “Compliance Risk Management Programs and Oversight
at Large Banking Organizations with Complex Compliance Profiles,” dated
October 16, 2008 (SR 08-08/CA 08-11); and

 

27



--------------------------------------------------------------------------------

  (c)      establish limits for compliance, legal, and reputational risks and
provide for regular review of risk limits by appropriate senior management and
the board of directors or an authorized committee of the board of directors.

16.     Within 60 days of submission of the comprehensive risk assessment
conducted pursuant to paragraph 13 of this Order, the Bank and SunTrust Mortgage
shall submit to the Reserve Bank an acceptable, comprehensive risk management
program for SunTrust Mortgage. The program shall provide for the oversight by
the Bank’s and SunTrust Mortgage’s boards of directors and senior management,
including the Bank’s and SunTrust Mortgage’s senior risk managers, of the
development and implementation of formalized policies and mitigation processes
for all identified risks to SunTrust Mortgage. The program shall, at a minimum,
address, consider, and include:

  (a)      The structure and composition of the Bank’s and SunTrust Mortgage’s
board risk management committees and a determination of the optimum structure
and composition needed to provide adequate oversight of SunTrust Mortgage’s
firm-wide risk management;

  (b)      a detailed description of the responsibilities of the
line-of-business staff, legal department, and internal audit department
regarding risk assessment and management, including, but not limited to,
compliance and legal risks;

  (c)      written policies, procedures, and risk management standards;

  (d)      processes to adequately identify risk levels and trends;

  (e)      processes to adequately identify and control risks arising from
incentive compensation programs;

  (f)      processes to document, measure, assess, and report key risk
indicators;

 

28



--------------------------------------------------------------------------------

  (g)     controls to mitigate risks;

  (h)     procedures for the escalation of significant matters related to risks
to appropriate senior officers and board committees;

  (i)      the scope and frequency of comprehensive risk assessments;

  (j)      a formal method to ensure effective communication of established risk
management policies, procedures, and standards to all appropriate business line
and other staff;

  (k)     periodic testing of the effectiveness of the risk management program;
and

  (l)      the findings and recommendations of the independent consultant
described in paragraph 13 of this Order regarding risk management.

Audit

17.     Within 60 days of this Order, SunTrust shall submit to the Reserve Bank
an acceptable written plan to enhance the internal audit program with respect to
residential mortgage loan servicing, Loss Mitigation, and foreclosure activities
and operations. The enhanced plan shall be based on an evaluation of the
effectiveness of SunTrust’s current internal audit program in the areas of
residential mortgage loan servicing, Loss Mitigation, and foreclosure activities
and operations, and shall include recommendations to strengthen the internal
audit program in these areas. The plan shall, at a minimum, be designed to:

  (a)      Ensure that the internal audit program encompasses residential
mortgage loan servicing, Loss Mitigation, and foreclosure activities;

  (b)      periodically review the effectiveness of the ECP and ERM with respect
to residential mortgage loan servicing, Loss Mitigation, and foreclosure
activities, and compliance with the Legal Requirements and supervisory guidance
of the Board of Governors;

 

29



--------------------------------------------------------------------------------

  (c)      ensure that adequate qualified staffing of the audit function is
provided for residential mortgage loan servicing, Loss Mitigation, and
foreclosure activities;

  (d)      ensure timely resolution of audit findings and follow-up reviews to
ensure completion and effectiveness of corrective measures;

  (e)      ensure that comprehensive documentation, tracking, and reporting of
the status and resolution of audit findings are submitted to the audit
committee; and

  (f)      establish escalation procedures for resolving any differences of
opinion between audit staff and management concerning audit exceptions and
recommendations, with any disputes to be resolved by the audit committee.

18.     Within 60 days of this Order, the Bank and SunTrust Mortgage shall
submit to the Reserve Bank an acceptable enhanced written internal audit program
to periodically review compliance with applicable Legal Requirements and
supervisory guidance of the Board of Governors that shall, at a minimum, provide
for:

  (a)      An annual written, risk-based audit plan approved by the boards of
directors of the Bank and SunTrust Mortgage, or authorized committees of those
boards, that encompasses all appropriate areas of audit coverage;

  (b)      the scope and frequency of audits;

  (c)      the independence of the internal auditor, audit staff, and audit
committee;

  (d)      inclusion in the audit scope of reviews of internal controls, MIS,
and compliance with SunTrust Mortgage’s internal policies, procedures, and
processes, including, but not limited to, the Loss Mitigation and foreclosure
processes;

  (e)      adequate testing and review of MIS used in servicing, Loss
Mitigation, and foreclosure activities to ensure compliance with the Legal
Requirements;

 

30



--------------------------------------------------------------------------------

  (f)      controls to ensure that audits are completed on a timely basis in
accordance with the approved audit plan;

  (g)      adequate staffing of the audit function by qualified staff;

  (h)      timely resolution of audit findings and follow-up reviews to ensure
completion and effectiveness of corrective measures;

  (i)      comprehensive documentation, tracking, and reporting of the status
and resolution of audit findings to the audit committee, at least quarterly; and

  (j)      establishment of escalation procedures for resolving any differences
of opinion between audit staff and management concerning audit exceptions and
recommendations, with any disputes to be resolved by the audit committee.

Approval, Implementation, and Progress Reports

19.     (a)      SunTrust, the Bank, and SunTrust Mortgage, as applicable, shall
submit written plans, programs, policies, procedures, and engagement letters
that are acceptable to the Reserve Bank within the applicable time periods set
forth in paragraphs 2, 3(c), 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, and
18 of this Order. Independent consultants acceptable to the Reserve Bank shall
be retained by the Bank and SunTrust Mortgage within the applicable periods set
forth in paragraphs 3(a) and 13 of this Order.

  (b)     Within 10 days of approval by the Reserve Bank, SunTrust, the Bank,
and SunTrust Mortgage, as applicable, shall adopt the approved plans, programs,
policies, and procedures. Upon adoption, SunTrust, the Bank, and SunTrust
Mortgage, as applicable, shall implement the approved plans, programs, policies,
and procedures, and thereafter fully comply with them.

 

31



--------------------------------------------------------------------------------

  (c)      During the term of this Order, the approved plans, programs,
policies, procedures, and engagement letters shall not be amended or rescinded
without the prior written approval of the Reserve Bank.

  (d)      During the term of this Order, SunTrust, the Bank, and SunTrust
Mortgage, as applicable, shall revise the approved plans, programs, policies,
and procedures as necessary to incorporate new or changes to the Legal
Requirements and supervisory guidance of the Board of Governors. The revised
plans, programs, policies, and procedures shall be submitted to the Reserve Bank
for approval at the same time as the progress reports described in paragraph 20
of this Order.

20.     Within 30 days after the end of each calendar quarter following the date
of this Order, SunTrust’s, the Bank’s, and SunTrust Mortgage’s boards of
directors shall jointly submit to the Reserve Bank written progress reports
detailing the form and manner of all actions taken to secure compliance with the
provisions of this Order and the results thereof. The Reserve Bank may, in
writing, discontinue the requirement for progress reports or modify the
reporting schedule.

21.     Within 15 months after the date of this Order, SunTrust, the Bank, and
SunTrust Mortgage shall submit a validation report prepared by an independent
third-party consultant with respect to compliance with the Order during the
first year after the Order becomes effective. The independent third-party
consultant shall be acceptable to the Reserve Bank, and shall be engaged not
more than nine months after the effective date of this Order. The engagement
letter retaining the independent third-party consultant shall be subject to the
Reserve Bank’s approval. At a minimum the validation report shall include the
results of a testing program acceptable to the

 

32



--------------------------------------------------------------------------------

Reserve Bank that, among other things, will evaluate the effectiveness of the
various programs, policies and procedures implemented as a result of this Order.

Notices

 

  22.   All communications regarding this Order shall be sent to:

 

    (a) Richard B. Gilbert

Assistant Vice President

Federal Reserve Bank of Atlanta

1000 Peachtree Street, N.E.

Atlanta, Georgia 30309-4470

 

    (b) James M. Wells III

Chairman and Chief Executive Officer

SunTrust Banks, Inc. and SunTrust Bank

SunTrust Plaza

303 Peachtree Street NE

30th Floor; MC 0645

Atlanta Georgia 30308

 

    (c) Jerome T. Lienhard, II

President and Chief Executive Officer

SunTrust Mortgage, Inc.

901 Semmes Avenue

Richmond, Virginia 23224

Miscellaneous

23.     The provisions of this Order shall be binding on SunTrust, the Bank, and
SunTrust Mortgage, and each of their institution-affiliated parties in their
capacities as such, and their successors and assigns.

24.     Each provision of this Order shall remain effective and enforceable
until stayed, modified, terminated, or suspended in writing by the Reserve Bank.

25.     Notwithstanding any provision of this Order, the Reserve Bank may, in
its sole discretion, grant written extensions of time to SunTrust, the Bank, and
SunTrust Mortgage to comply with any provision of this Order.

 

33



--------------------------------------------------------------------------------

26.     If SunTrust, the Bank, or SunTrust Mortgage believes that compliance
with any provision of paragraphs 6, 7, 9, or 10 of this Order would not be
legally permissible or would require it to breach any existing contractual
obligation to an investor, SunTrust, the Bank, or SunTrust Mortgage, as
applicable, may make a written submission to the Board of Governors and the
Reserve Bank. The written submission shall include the following: (1) specific
identification of the legal requirement or contractual or obligation that would
be breached, and the likely consequences of any such breach; (2) a complete
description of all good faith efforts undertaken by it to secure a modification
of the contractual obligation or a waiver of its applicability in order to avoid
any conflict between the requirements of this Order and the contractual
obligation; and (3) any alternative approaches to satisfying the intent of the
provision of the Order involved that would not cause a breach of the legal
requirement or contractual obligation. Any such submission shall include a
detailed opinion of experienced counsel with respect to the asserted conflict
between compliance with this Order and the legal requirement or contractual
obligation, a copy of the contract involved, and such other information as is
necessary to evaluate the submission. A submission pursuant to this paragraph
shall be made no later than 30 days before the deadline for submitting an
otherwise acceptable plan, policies and procedures, or program with respect to
the applicable paragraph. Such a submission in no way relieves SunTrust, the
Bank, and SunTrust Mortgage from fully complying with this Order, including the
applicable paragraph. Following review of the submission, the Board of
Governors, in its discretion, pursuant to authority delegated to the Director of
the Division of Banking Supervision and Regulation, and the General Counsel, may
modify this Order or may require that SunTrust, the Bank, or SunTrust Mortgage,
as applicable, comply with this Order.

 

34



--------------------------------------------------------------------------------

27.     The provisions of this Order shall not bar, estop, or otherwise prevent
the Board of Governors, the Reserve Bank, or any other federal or state agency
from taking any further or other action affecting SunTrust, the Bank, SunTrust
Mortgage, or any of their current or former institution-affiliated parties or
their successors or assigns.

28.     Nothing in this Order, express or implied, shall give to any person or
entity, other than the parties hereto, and their successors hereunder, any
benefit or any legal or equitable right, remedy, or claim under this Order.

By Order of the Board of Governors effective this 13th day of April, 2011.

 

SUNTRUST BANKS, INC.   BOARD OF GOVERNORS OF THE      FEDERAL RESERVE SYSTEM By:
  /s/ William H. Rogers, Jr.           By:   /s/ Jennifer J. Johnson          
     William H. Rogers, Jr.          Jennifer J. Johnson         President and
Chief Operating Officer          Secretary of the Board SUNTRUST BANK     By:  
/s/ William H. Rogers, Jr.                    William H. Rogers, Jr.      
     President and Chief Operating Officer     SUNTRUST MORTGAGE, INC.     By:  
/s/ Jerome T. Lienhard, II                    Jerome T. Lienhard, II      
     President and Chief Executive Officer    

 

35